DETAILED ACTION
Response to Amendment
Applicant's amendments filed June 9th, 2022 have been entered. Claims 1-3 and 5 have been amended.
The Section 102/103 rejections over Yokota (embodiment 2) made in the Office action mailed March 10th, 2022 have been withdrawn due to Applicant’s amendments.
The Section 102/103 rejections over Yokota in view of Lee made in the Office action mailed March 10th, 2022 have been withdrawn due to Applicant’s amendments. However, upon further consideration a new ground(s) of rejection has been made in view of Nadella et al. (U.S. Pub. No. 2011/0081524 A1).
The Section 102/103 rejections over Yokota in view of Baldwin made in the Office action mailed March 10th, 2022 have been maintained due to Applicant’s amendments being unpersuasive. The rejection has been updated to reflect Applicant’s amendments.

Response to Arguments
Applicant's arguments, regarding Yokota in view of Baldwin, have been fully considered but they are not persuasive. 

Applicant argues that since Baldwin teaches a co-extruded non-foamed skin layer on both sides of a closed cell foamed layer it does not teach a “layer made of a foamed resin [having] a closed cell structure” comprising “a bulk layer and a pad-side skin layer that are provided integrally in the foamed resin”. The Examiner disagrees.
Applicant own claim seems to counteract their argument, wherein if the resin is in “film form (unfoamed) formed during foam molding”, then how is it provided integrally in the foamed resin? Is it because it contains a foamable resin prevented from foaming? How is that physically or process-wise (as claimed) different from co-extruded non-foamed film formed during co-extrusion to a foamable/foaming layer, as it would still be provided integrally in the foamed resin in film foam. Maybe it is just unclear due to the disclosure/specification not disclosing what exactly a film form is and what it encompasses.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.
Regarding claims 1 and 5, the phrase “a resin in film foam formed during the foam molding of the liner layer” is confusing and unclear, especially in light of Applicant’s interpretation of a liner layer comprising “a foamed resin comprising a bulk layer and a pad-side skin layer (and top-side skin layer)” that is “provided integrally in the foamed resin”. How can the layer contain both a film form and a foamed form?  The specification does not clarify.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 & 5 rejected under 35 U.S.C. 103 as being unpatentable over Yakota (JP 2002-210271 A) (hereinafter “Yakota”) in view of Lee et al. (U.S. Pub. No. 2013/0059146 A1) (hereinafter “Lee”), as evidenced by Kamijiyutsukoku et al. (JP 63-019232 A) (hereinafter “Kamijiyutsukoku”), and Aylward et al. (U.S. Pub. No. 2005/0181196 A1) (hereinafter “Aylward”), wherein claim 5 is optionally further in view of Nadella et al. (U.S. Pub. No. 2011/0081524 A1) (hereinafter “Nadella”).
Regarding claims 1 and 5, Yakota teaches embodiment 1, wherein an integrally molded headrest (foam-in-place) comprising a bag-shaped outer material comprising a decorative external fabric skin (Figs. 1-2 [1a]) and a liner layer comprising a closed cell polyolefin/polyethylene (skin layer having increased density) (Figs. 1-2 [1b]) facing inwardly, wherein a urethane pad (Figs. 1-2 [4]) is foam injection molded against the corona treated surface of the closed cell foam layer [0007-0012].
Further regarding claim 1, Yakota does not teach the closed cell polyolefin/polyethylene foam layer as having a skin sublayer with a density higher than a bulk/core sublayer.
Lee teaches an automobile trim material intended to receive injection molding, wherein a polyolefin/polypropylene closed cell foam may prevent penetration of the injection molded material but may not provide the softness required as a cushioning layer, with other negative qualities ascribed to using a laminated film and a nonwoven [0009-0012]. However, when the polyolefin foam based inside (liner) layer comprises different foaming ratios, specifically a high foaming ratio upper layer (All Figs. [210]) near the aesthetic surface layer (All Figs. [100]) and a lower foaming ratio lower layer (All Figs. [220]) intended for receiving the injection molded material [0016-0017, 0020-0021, 0038-0039, 0043, 0071], wherein Kamijiyutsukoku evidences that the density is inversely equivalent to the foaming ratio (pg. 5, equation), such that the upper layer would be relatively lower density and the lower layer would be relatively high density.
It would have been obvious to one of ordinary skill in the art at the time of invention to form the injection molding material facing surface as a surface having a lower foaming ratio/increased density in comparison to an upper/bulk layer. One of ordinary skill in the art would have been motivated to form a closed cell polyolefin liner layer as having increased perceived softness while preventing depression, rupture, surface bending and having good heat resistance [0016-0017, 0020-0021, 0038-0039, 0043, 0071].
Lee further teaches that since foam cannot be injected in different foam ratios at one time, a separate combining process is required to laminate different foams [0059-0060], meaning that the liner layer comprising the bulk layer and pad-side layer are not provided integrally in the foamed resin.
However, Aylward teaches a method to form a polyethylene/polypropylene closed cell foam [0031-0032], wherein the gradient multilayer foam having coextruded layers comprising different densities formed by providing first and second differing concentrations of foaming agent and/or differing foaming agents (different foaming ratio) or by extruding a foam mixture and rapidly quenching against a chilling surface and followed by corona treatment [0023, 0028, 0036, 0044-0045, 0047] forming a gradient of smaller cells at the at least one higher density surface [0034-0035, 0047, Fig. 2], wherein the increasing density gradient toward at least one surface provides a smoother surface and greater bending resistance over a foam layer having a uniform density [0033] and provides a single in-line operation for providing a density gradient [0024] and without providing a skin layer [0016].
It would have been obvious to one of ordinary skill in the art at the time of invention to look to the art for processes able to form a closed cell polyolefin liner comprising an integrally provided lower density core/bulk layer and at least one higher density smaller cell/bubble surface layer.  One of ordinary skill in the art would have looked to the art to update their process to provide a cost-effective single in-line operation [0024].
While Aylward teaches a smooth surface is for additional (flange) layers applied thereto, the front/top-side skin layer is not clearly motivated:
Nadella teaches a non-laminated (monolithic) multilayer foam comprising a plurality of foam layers forming a density gradient increasing in density from the center, which optimizes stiffness and buckling resistance over a uniform density foam [0038], wherein an outer layer comprising smaller bubbles/cells (less than 100 microns) and/or solid density provides a beneficial surface for bonding/heat fusing/fastening to additional layers, wherein the lower density layer(s) provide a lower overall weight and the higher density surfaces provide an increased mating strength [0042-0043].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the side of the closed cell polyolefin foam of Yokota/Lee that is adhesively bonded to the outer fabric or heat-laminated to the polyurethane slab with a high density surface layer comprising either smaller bubbles/cells or a formed film.  One of ordinary skill in the art would have been motivated to decrease overall weight and material use while increasing bond strength coupled with savings on adhesive coatings or increased surface area for fusion bonding [0042-0043].

Claims 2-4 & 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yokota in view of Lee and Aylward, and optionally Nadella, as applied to claims 1 & 5 above, further in view of Holeschovsky et al. (U.S. Pub. No. 2006/0165951 A1) (hereinafter “Holeschovsky”) and LaMarca, II et al. (hereinafter “LaMarca”).
Yokota/Lee/Aylward(/Nadella) teach a foamed article comprising a closed cell polyolefin liner layer having a lower density core and higher density bonding surfaces, wherein a higher density surface constitutes an integrally formed layer comprising a solid film or a layer comprising smaller bubbles/cells, and the surface adjacent the injection molded foam pad is corona treated.
Regarding claims 2-4 and 6-8, Holeschovsky teaches the process of bonding polyolefin to polyurethane, wherein the polyolefin surface is corona discharge treated prior to bonding (abstract), wherein to assure good bonding the surface tension (wettability) should exceed 48 dyn/cm [0021].
It would have been obvious to and motivated for one of ordinary skill in the art at the time of invention to look to the art for beneficial ranges of surface tension/wettability for good adhesion of similar/identical polymer surfaces.
Further regarding claims 3-4 and 7-8, the top/front surface facing the adhesively laminated fabric or urethane foam layer is not taught to be corona treated.
LaMarca teaches an in-mold aesthetic padded facing material for injection molded articles such as armrest, seat backs, and seat sides (abstract, col. 16-18), wherein an aesthetically pleasing facing layer (All Figs. [A]) is adhesively bonded (All Figs. [10]) to a closed cell polyolefin foam (All Figs. [B]) (col. 5, lines 3-16) and a non-cellular integral or bonded backing (All Figs. [C]), wherein the foam sheet is corona discharge treated prior to the application of adhesive, such as polyurethane adhesive (col. 6, lines 42-50).
It would have been obvious to one of ordinary skill in the art at the time of invention to also corona treat the adhesively bonded second dense skin facing the decorative layer. One of ordinary skill in the art would have been motivated to increase adhesion of the (polyurethane) adhesive/primer (col. 6, lines 42-50).

Claims 1 & 5 rejected under 35 U.S.C. 103 as being unpatentable over Yakota (JP 2002-210271 A) (hereinafter “Yakota”)in view of Baldwin et al. (U.S. Pub. No. 2016/0185025 A1) (hereinafter “Baldwin”) and Tsumura et al. (U.S. Pub. No. 2016/0185025 A1) (hereinafter “Tsumura”).
	OR Baldwin et al. (U.S. Pub. No. 2016/0185025 A1) (hereinafter “Baldwin”) in view of Aylward et al. (U.S. Pub. No. 2005/0181196 A1) (hereinafter “Aylward”) and Nadella et al. (U.S. Pub. No. 2011/0081524 A1) (hereinafter “Nadella”).
Regarding claims 1 and 5, Yakota teaches embodiment 2, wherein an integrally molded headrest (foam-in-place) comprising a bag-shaped outer material comprising only a decorative external fabric skin (Figs. 1-2 [1a]) or a laminate of a decorative external fabric (Figs. 3-5 [1a]) and an open cell urethane foam (Figs. 3-5 [1c]) adhesively or heat-laminated to a liner layer of a closed cell polyolefin/polyethylene (Figs. 1-5 [1b]) facing inwardly, wherein a urethane pad (Figs. 3-5 [4]) is foam injection molded against the corona treated surface of the closed cell foam layer [0012-0021].
Further regarding claims 1, 3, and 5, Yakota does not teach the closed cell polyolefin/polyethylene foam layer formed as having a skin sublayer with a density higher than a bulk/core sublayer on lower and upper surfaces.
Baldwin teaches a crosslinked closed cell multilayer polypropylene/polyethylene foam structure, used as an automotive interior trim laminator comprising a decorative/aesthetic layer laminated thereto [0007, 0123, 0130] such as in armrests, seat cushions, seat backs, and headrests [0157], wherein a core foam layer may have substantially non-foaming skin layers (formed film) (inherently having an increased density relative to the bulk/core layer) both sides thereof during the foaming process [0125-0126], wherein a smooth surface is desired for lamination to the decorative layer [0123] and may be subject to corona treatment [0166].
However, Baldwin does not motivate the use of this structure.
Tsumara teaches a multilayer foam structure improved over a single foamed resin layer [0006], wherein the denser non-foamed resin layers formed on both sides of a foamed bulk/core layer increase weight-savings, mechanical strength, and surface smoothness while developing stress relaxation properties [0072].
It would have been obvious to one of ordinary skill in the art at the time of invention to form a polyolefin closed cell liner layer as a multilayer foam structure comprising denser skin layers on both sides of a lower density bulk/core layer. One of ordinary skill in the art would have been motivated to increase weight-savings, mechanical strength, and surface smoothness while developing stress relaxation properties [Tsumara; 0072] to a laminate used in headrests [Baldwin; 0157].
	OR
Baldwin further teaches that smoother surfaces are required for ease in lamination and that this is practiced via providing smaller cells [0122-0123, 0129-0130], but that differing densities/amounts of foaming agent in the foaming layers may cause curling, buckling, or folding upon foaming [0117, 0146].
However, Aylward teaches a method to form a polyethylene/polypropylene closed cell foam [0031-0032], wherein the gradient multilayer foam having coextruded layers comprising different densities formed by providing first and second differing concentrations of foaming agent and/or differing foaming agents (different foaming ratio) OR by an equivalent, preferred method of extruding a single foam mixture and rapidly quenching against a chilling surface to prevent or quench bubble growth and followed by corona treatment [0023, 0028, 0036, 0044-0045, 0047, 0064] forming a gradient of smaller or no cells at higher density surfaces [0034-0035, 0047, Fig. 2], wherein the increasing density gradient toward at least one surface provides a smoother surface and greater bending resistance over a foam layer having a uniform density [0033] and provides a single in-line operation for providing a density gradient [0024] and without providing a skin layer [0016].
Furthermore, Nadella teaches a non-laminated (monolithic) multilayer foam comprising a plurality of foam layers forming a density gradient increasing in density from the center, which optimizes stiffness and buckling resistance over a uniform density foam [0038], wherein an outer layer comprising smaller bubbles/cells (less than 100 microns) and/or solid density provides a beneficial surface for bonding/heat fusing/fastening to additional layers, wherein the lower density layer(s) provide a lower overall weight and the higher density surfaces provide an increased mating strength [0042-0043].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide both sides of the closed cell polyolefin foam of Yokota/Baldwin, wherein one side is adhesively bonded to the outer fabric or heat-laminated to the polyurethane slab and the other side is bonded to an injected polyurethane foam with an integrally formed high density surface layer comprising either smaller bubbles/cells or a formed film.  One of ordinary skill in the art would have been motivated to decrease overall weight and material use while increasing bond strength coupled with savings on adhesive coatings or increased surface area for fusion bonding [Nadella, 0042-0043], using an equivalent preferred process that does not requiring a skin layer or one formed through the prevention of foaming [Aylward; 0016, 0041, 0047, 0064].

Claims 2-4 & 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yokota in view of Baldwin and Tsumura OR Baldwin, Aylward, and Nadella, as applied to claims 1 & 5 above, further in view of Holeschovsky et al. (U.S. Pub. No. 2006/0165951 A1) (hereinafter “Holeschovsky”) and LaMarca, II et al. (hereinafter “LaMarca”).
Yokota/Baldwin/Tsumura OR Baldwin/Aylward/Nadella teach a foamed article comprising a closed cell polyolefin liner layer having a lower density core and higher density bonding surfaces, wherein a higher density surface constitutes an integrally formed layer comprising a solid film or a layer comprising smaller bubbles/cells, and the surface adjacent the injection molded foam pad is corona treated.
Regarding claims 2-4 and 6-8, Holeschovsky teaches the process of bonding polyolefin to polyurethane, wherein the polyolefin surface is corona discharge treated prior to bonding (abstract), wherein to assure good bonding the surface tension (wettability) should exceed 48 dyn/cm [0021].
It would have been obvious to and motivated for one of ordinary skill in the art at the time of invention to look to the art for beneficial ranges of surface tension/wettability for good adhesion of similar/identical polymer surfaces.
Further regarding claims 3-4 and 7-8, the top/front surface facing the adhesively laminated fabric or urethane foam layer is not taught to be corona treated.
LaMarca teaches an in-mold aesthetic padded facing material for injection molded articles such as armrest, seat backs, and seat sides (abstract, col. 16-18), wherein an aesthetically pleasing facing layer (All Figs. [A]) is adhesively bonded (All Figs. [10]) to a closed cell polyolefin foam (All Figs. [B]) (col. 5, lines 3-16) and a non-cellular integral or bonded backing (All Figs. [C]), wherein the foam sheet is corona discharge treated prior to the application of adhesive, such as polyurethane adhesive (col. 6, lines 42-50).
It would have been obvious to one of ordinary skill in the art at the time of invention to also corona treat the adhesively bonded second dense skin facing the decorative layer. One of ordinary skill in the art would have been motivated to increase adhesion of the (polyurethane) adhesive/primer (col. 6, lines 42-50).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The Examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        August 12th, 2022